Beowning, Judge,
dissenting:
I dissent. It is upon what is aptly described in the majority opinion as “the vital and controlling question for determination on this appeal”, that is, “whether the 1958 amendment to Article XI, Section 4 of the Constitution of this State effected a change in the provisions of that article and section so as to enable the Legislature to empower every corporation other than banking institutions to grant preferred stockholders, as a class, the exclusive right to elect one director and to grant to common stockholders, as a class, the exclusive right to elect all other directors as provided by section 7 of the charter of the defendant Parkersburg-Aetna Corporation and whether that charter provision is constitutional and valid.”, that I strenuously disagree with the decision of the majority in this case. Believing, as I do, that the decision is erroneous upon this issue, the other points raised thereby are not reached and I will not comment thereon.
Article XI, Section 4, will be quoted in full with the language added by the 1958 amendment appearing in. capital letters: ‘ ‘ The legislature shall provide by law that EVERY CORPORATION, OTHER THAN A BANKING INSTITUTION, SHALL HAVE POWER TO ISSUE ONE OR MORE CLASSES AND SERIES WITHIN CLASSES OF STOCK, WITH OR WITHOUT PAR VALUE, WITH FULL, LIMITED OR NO VOTING POWERS, AND WITH PREFERENCES AND SPECIAL RIGHTS AND QUAL*563IFICATIONS, AND THAT, in all elections for directors or managers of incorporated companies, every stockholder HOLDING STOCK HAYING THE EIGHT TO VOTE FOE DIEECTOES, shall have the right to vote, in person or by proxy, for the number of shares of stock owned by him, for as many persons as there are directors or managers to be elected, or to cumulate said shares, and give one candidate as many votes as the number of directors multiplied by the number of his shares of stock, shall equal, or to distribute them on the same principle among as many candidates as he shall think fit; and such directors or managers shall not be elected in any other manner. ’ ’ With the exception of the capitalized language inserted by the 1958 amendment, there was no other change in the sentence structure, wording or punctuation, with the one minor exception of the substitution of a semicolon for a colon after the word “fit” near the end of the section.
It is clear to me that neither in the joint resolution adopted by the Legislature at its Eegular Session, 1957; in Senate Bill No. 251 submitting to the vote of the people of this State the question of amending Article XI, Section 4; in the language contained on the ballot by which it was approved; nor in the words of the entire section after the amendment, is there any language to be found which may by construction, strained or otherwise, be converted into meaning what the majority has said that it does mean. Even upon the assumption, which I expressly deny, that the Legislature was empowered to grant to corporations the privilege of abolishing the right of cumulative voting, guaranteed by this section of the Constitution since 1872, the Legislature did not, by the so-called enabling legislation, Sections 22 and 66, Article 1, Chapter 20, Acts of the Legislature, 1959, Eegular Session, confer upon corporations organized under the laws of this State such authority. On the contrary, by clear and unambiguous language, the Legislature, not being misled by the significance of the amendatory *564language of Article XI, Section 4, reaffirmed and reasserted the ancient right of “every stockholder holding stock having the right to vote for directors,” to vote such shares of stock in any of the ways provided by the latter clause of this section including, of course, the right of cumulative voting, “and such directors or managers shall not be elected in any other manner (Italics supplied) The action of the Legislature in this regard within a few weeks after the effective date of the amendment to Article XI, Section 4, will he further commented upon hereinafter.
This Court held in State ex rel. Dewey Portland Cement Co. v. O’Brien, 142 W. Va. 451, 96 S. E. 2d 171, hereinafter referred to as the O’Brien case, “* * * that Article XI, Section 4, of the Constitution of the State, is clear and unambiguous, and there is no occasion to resort to the rules of construction in ascertaining its meaning. ’ ’ Its provisions are just as clear and unambiguous with the additional language inserted by the 1958 amendment as they were when the O’Brien case was decided in December, 1956. I cannot improve upon the language used by President Johnson in writing the opinion for the Court in C. & O. Railway Company v. Miller, Auditor, 19 W. Va. 408: ‘ ‘ The language of the Constitution being clear and free from ambiguity, and the words used, due regard being had to their grammatical construction, embodying, as they do, a definite meaning, which involves no absurdity and no contradiction between different parts of the same instrument, the meaning apparent on the face of the instrument is the one, which alone, we are at liberty to say was intended to be conveyed, and we are not at liberty to look beyond the instrument itself. # * # > >
The great respect which I have for the sagacity of the majority, engendered by many years of association and observation in the conference room of this Court, only accentuated my perplexity when they made what I believe to be their palpably erroneous decision in this case. Upon review and reflection, *565however, the answer seems apparent — they succumbed to that mortal enemy of logic — false premise. Our language does not provide words which accurately describe this little gremlin that has been disrupting the mental processes of man since first he began to reason deductively. While recognizing the true premises, and rendering lip service to them in the opinion, the majority thereafter fell victim to two of these gremlins: 1) Article XI, Section 4, contains two, not one, commandments to the Legislature with regard to the election of directors by the stockholders of a West Virginia corporation, and 2) the alleged “evil” sought to be corrected by the amendment. Once the Court had accepted the false premises with regard to these two points, it was easy to reason logically therefrom and arrive at their decision. In no other way could they fail to comprehend that the new language of Article XI, Section 4, related solely to changing the provision of the section with regard to the voting power of shares of stock that were issued by a corporation chartered under the laws of this State. The amendment directed the Legislature to empower all corporations except banking institutions to issue stock with “full, limited or no voting powers,”. That meant that if a corporation desired to do so it could issue stock without the power to vote for directors. But in words as clear as the English language permits, it further stated that if a corporation chose to issue stock giving its owner the right to participate in the election of directors then “every stockholder holding stock having the right to vote for directors, shall have the right to vote * * * for as many persons as there are directors or managers to be elected, * * *.”, and to “distribute” or “cumulate” such shares as the stockholder owned in the election of directors. The section ends with the same imperative command that has been in it since 1872: “and such directors or managers shall not be elected in any other manner.” The majority opinion, with reference to the O’Brien case, states: “* * * The impact of the decision in that case upon the vast number of corporations created and organized *566under the laws of this State and the widely recognized desire to authorise the issuance of various classes of stock with limited or no voting rights in their owners in the election of the directors or managers of such corporations caused the Legislature to submit and the people to ratify the 1958 amendment to the original Article XI, Section 4 of the Constitution. To accomplish that result was the sole and manifest purpose of the Legislature in submitting and of this State in ratifying that amendment to the Constitution. ’ ’ (Italics supplied)
Counsel for the appellants, the losing litigants in the trial court and the winning litigants in this Court, repeatedly refer in their brief to the two parts of Article XI, Section 4. This is the title of one of the subdivisions of their brief: “The provisions of ‘part one’ and ‘part two’ of the 1958 amendment, when properly construed, are fully reconcilable.” It would have been poor strategy for counsel to ignore, deny or refuse to admit that which was obvious. Long ago, to be exact on the 24th day of March, 1891, this Court understood that Article XI, Section 4, was composed of two parts. This statement is contained in the opinion of Cross v. West Virginia Central & Pennsylvania Railway Company, 35 W. Va. 174, 12 S. E. 1071, decided on that day: “I see no reason why this latter clause should not be construed as of its own force controlling the manner of electing directors under this charter prospectively. But if it needed legislative enactment to put this constitutional provision in force this was made in the language of the Constitution by act of December 20, 1873, * * (Italics supplied)
The sole issue decided by this Court in the O’Brien case as recognized in the majority opinion and the pertinent events which occurred thereafter irrefutably verify the following statement made in a brief amicus curiae filed by six eminent attorneys of this state: “Section 4 of Article XI was promptly amended in 1958 following this court’s interpretation of the original 1872 version. The bar of this State was greatly *567concerned about the effect of the O’Brien decision on both existing and prospective corporations. The amendment of 1958 was supported by the West Virginia State Bar in appearances before the judiciary committees of both houses of the Legislature after its Board of Governors had acted favorably on the proposed amendment. In annual meeting the State Bar voted to urge its adoption by the citizens of this State. The electorate overwhelmingly approved the amendment, which was unusual for a matter so technical.” The O’Brien case was an original proceeding in this Court in which Dewey Portland Cement Company sought a writ of mandamus against O’Brien, the Secretary of State, to compel him to receive an amendment to the charter of that corporation approved by more than sixty-six per cent of the holders of the outstanding common stock which provided for “dividing the common stock into two classes: 1) 1,350,000 shares of Class ‘A’ common stock of the par value of $7.50; and 2) 650,000 shares of class ‘B’ common stock of the par value of $7.50, all voting rights, except in instances not here pertinent, to be vested exclusively in the holders of class ‘B’ common stock.” The holding of this Court upon the question thus arising is succinctly stated in the first syllabus point: ‘ ‘ Section 4, Article XI, of the Constitution of this State, provides in clear and unambiguous language that every shareholder shall have the right to vote his or her shares of stock in the election of directors or managers of an incorporated company in any manner provided for therein.” The only issue before this Court related to the first portion of Article XI, Section 4, of the Constitution, that is, the right of every shareholder to vote for the directors or managers of a corporation; there was no issue raised therein, and could not have been, relating to the latter portion of that section concerning the manner of voting. The O’Brien case was decided on December 22,1956. Shortly thereafter there was introduced in the upper house of the Legislature Senate Joint Besolution No. 5, proposing an amendment to Article XI, Section 4 of the Constitution, and *568Senate Bill No. 251, “AN ACT to provide for the submission to the voters of the state of an amendment to the constitution of the state, amending section 4 of article eleven thereof, relating to corporate stock and the rights of stockholders of corporations to vote for directors or managers.” On March 7, 1957, 85 days after the decision in the O’Brien case, Senate Bill No. 251 was passed and the question of the ratification or rejection of the amendment to Article XI, Section 4, was submitted to the voters of the State at the general election to be held on November 4, 1958; and on the last mentioned date the amendment was approved by the electorate.
State ex rel. Syphers v. McCune, 143 W. Va. 315, 101 S.E. 2d 834, was decided by this Court on February 10, 1958. It is significant that the decision was handed down approximately eleven months after the passage of Senate Bill No. 251 by the Legislature submitting the amendment of Article XI, Section 4, to a vote of the people at the November, 1958, election. That was an original proceeding in mandamus and briefly these were the facts: The respondents were the officers and members of the board of directors of the Co-Operative Transit Company; the by-laws of that company provided that two of the five directors should be elected in one year, two to be elected two years thereafter and one in four years thereafter; each director was to serve for a period of six years except that two of the respondents, by virtue of contracts with the corporation, were to represent the company as directors for periods of ten and fifteen years, respectively. Such procedures were, of course, held to be in violation of Article XI, Section 4, of the Constitution and this pertinent statement will be quoted from the opinion of that case: “The by-laws of the respondent corporation staggered the election of the five directors so that not more than two of the five would be elected at the same time instead of all five being then elected, and this provision of the by-laws was subject to the further claims of McCune and Carnes to be directors according to the *569terms of their contracts. So during the periods provided in the contracts of McCune and Carnes with the corporation, there could he only three other directorate positions to be filled, and not more than two of them at the same time. Regardless of the motives or purposes of the management of the corporation, or whether such by-law provisions have proved beneficial, it is readily observable that such limitation gives a majority of the stockholders the power to elect all directors of the corporation with no power in a lesser percentage of the votes to elect a single director, and thus deprives entirely the minority of representation on the board and a voice in the management of the affairs of the company. As stockholders have the right to vote cumulatively, a plan which prevents the full enjoyment of that right is, to that extent, an effectual and substantial denial of the right and illegal. Accordingly, we are of the opinion that the stockholders had the right to vote on all five positions of directors of the corporation, and that they could not be limited to the selection of any lesser number.” This decision, of course, rendered invalid the last sentence of Code, 31-1-16, “The directors of any corporation organized as aforesaid may, by the charter or any amendment thereto, or by a vote of the stockholders, be divided into one, two or three classes; the term of office of those of the first class to expire at the annual meeting next ensuing; of the second class one year thereafter; of the third class two years thereafter; and at each annual election held after such classification and election, directors shall be chosen for a full term, as the case may be, to succeed those whose terms expired.” This is one of the sections to which the chairman of the Code Commission, whose work resulted in the official code of 1931 had reference in 40 West Virginia Law Quarterly 97, when he stated: “However, the report of the code commission carrying into the revision the provisions of the act of the legislature of 1901 was not adopted by the legislative committee or the legislature, but instead the provisions of a recent Delaware statute were bodily inserted in the West Virginia Code. If *570the legislature had set out with the sole object of disregarding all constitutional obligations assumed by its members and defying the provisions of the section of the constitution quoted, language more apt for the purpose than that adopted could not have been found. ” "Whether the decision by the majority in the instant case and the construction they have placed on Article XI, Section 4, as amended, revives and breathes the breath of life back into that provision of the státute is a question upon which I do not care to speculate.
In the O’Brien case it was contended that the provision in Article XI, Section 4, to the effect that every stockholder shall have the right to vote for the number of shares of stock owned by him for as many persons as there are directors and managers to be elected really meant only that in all elections for directors each shareholder entitled to a vote should be entitled to vote in the manner provided in the latter clause of that section. It will be noted that this contention, which was rejected by the Court in that case, was incorporated into, and thus validated by, the amendment in these words: “* * * Every stockholder holding stock having the right to vote for directors, # * * ’ \ It is now contended in the instant case that such words really mean only that the shareholder has the right to vote, and this is a quotation from the brief of appellants, “for as many persons as there are directors or managers to be elected by his particular class of stock.” There was some validity to the contention in the O’Brien case as to the construction which should be placed upon the language referred to above. There was a long history of legislative and administrative interpretation of the language of the first portion as contended for by counsel in that case. There was also some authority in other jurisdictions to support it. In State ex rel. Frank v. Swanger, 190 Mo. 561, 89 S.W. 872, 2 L.R.A. (N.S.) 121, the court, in construing a provision of the Missouri Constitution similar to Article XI, Section 4, said: “Properly understood, we think section 6, art. 12, of the Constitution means only *571that every stockholder entitled to vote at any corporate election is entitled to vote his share on the cumulative plan, '* * *.” (Italics supplied) Although not directly in point, this significant statement is contained in the opinion of the case of E. K. Buck Retail Stores v. Harkert, 157 Neb. 867, 62 N.W. 2d 288: “It will be noted that each share of stock is given one vote, the right to cumulate was not denied, and for aught the record shows, the voting power of the stock was in no way reduced.”
In his able dissenting opinion in the O’Brien case, Judge Given, after citing two West Virginia cases, said: “In neither of these cases was the exact question here involved considered by the Court. The Court, however, clearly treated the constitutional provision as one relating to the manner of the exercise by stockholders of the right to vote, that is, cumulatively and distributively, and not to the limiting of powers of the Legislature.” (Italics supplied) However, in the following cases it was held, as did this Court in the O’ Brien case, that the language meant exactly what it said: People ex rel. Watseka Telephone Company v. Emmerson, 302 Ill. 300, 134 N.E. 707, 21 A.L.R. 636; and Brooks v. State ex rel. Richards, 79 Atl. 790. The last cited case was decided by the Supreme Court of Delaivare in 1911. It is incomprehensible to me that this Court, which rejected the contention made in the O’Brien case and which, as I have pointed out, had some support in prior legislative and administrative interpretation and in the case law of other states, can now, after the amendment validating such contention, embrace the words used to do so and extend them far beyond their intended purport so as to sanction the much narrower construction contended for in the instant case. It will be noted that no authority is cited in the majority opinion for denying stockholders having the right to vote for directors the privilege of voting cumulatively when such is guaranteed by a Constitution or statute in the clear and unambiguous language of Article XI, Section 4. There is an obvious *572reason for the absence of any snch citation of authority in the majority opinion: There is none. Neither do I find in that opinion a definition of the term ‘ ‘ cumulative voting”. In Black’s Law Dictionary, it is defined thus: “A system of voting, by which the elector, having a number of votes equal to the number of offices to be chosen, is allowed to concentrate the whole number of his votes upon one person, or to distribute them as he may see fit. For example, if ten directors of a corporation are to be elected, then, under this system, the voter may cast ten votes for one person, or five votes for each of two persons, et cetera. It is intended to secure representation of a minority,” citing State v. Stockley, 45 Ohio State 304, 13 N. E. 279; Bridgers v. Staton, 150 N.C. 216, 63 S.E. 892. See also Lattin on Corporations, p. 314; Oleck, Modern Corporation Law, §§ 1473, 1474.
It is necessary in order to make my position clear with regard to the decision upon the primary question in this case both by the majority of this Court and by the circuit court to quote at this point the following from the majority opinion: “* # * The circuit court in considering the provisions of both parts of the amendment found that they were in irreconcilable conflict and that by reason of such conflict the amendment did not operate to change the meaning and effect of, or supersede, the original constitutional provision which invalidated the restriction or the denial of the right of any stockholder of such corporation to vote for the election of all its directors and managers. According to the circuit court the provisions of the amendment approved and affirmed the decisions of this Court in State ex rel. Dewey Portland Cement Company v. O’Brien, 142 W. Va. 451, 96 S.E. 2d 171, and State ex rel. Syphers v. McCune, 143 W. Va. 315, 101 S.E. 2d 834, ‘in more ways than it overruled them.’ The meaning and effect of the amendment, as determined by the circuit court, would operate to nullify and defeat the very purpose sought to be accomplished by its ratification by the people. With this conclusion *573this Court does not agree. It is clear that it was the intention of the framers of the amendment and of the people who ratified it that it should change, amend and supersede, at least to the extent of its new and added provisions, the original constitutional provision, and that the new and added provisions should be given their intended meaning and effect. This it is the solemn duty of this Court to do. Berry v. Fox, 114 W. Va. 513, 172 S. E. 896. In that case this Court held in point 3 of the syllabus that a constitutional amendment, as the last word from the people on a subject under consideration, should be given controlling effect where there is irreconcilable conflict between it and other constitutional provisions.
C Í # # #
“Though there is no irreconcilable conflict in or between the different provisions of the amendment, its provisions are not entirely clear and unambiguous and for that reason they are subject to interpretation by the court according to the well recognized rules of construction applicable to all types of written instruments.”
If I have correctly understood the decision of the trial judge as stated in his opinion, which was made a part of the record in this case, he found that Article XI, Section 4, was ambiguous after the amendment, but that the two parts could “be construed harmoniously” by finding that the first part authorized corporations to issue three types of stock with reference to its power to vote for directors: A. No power at any time to do so; B. Full power at all times to do so; and C. “limited power to vote”, citing the example of a class of preferred stock which could vote for directors only upon the happening of a contingency such as its preferred dividends being in default. It was my understanding from his opinion that it was his view that only a construction such as the majority of this Court has placed upon the two parts of the section would produce irreconcilable conflict. This Court found that *574wMle there was “no irreconcilable conflict” between the different provisions of the amended section that snch provisions are “not entirely clear and unambiguous” and resorted to the rules of interpretation to ascertain its meaning. The result is reflected in detail in Syllabus Point 4 of the opinion. The extremely divergent conclusions arrived at by the trial court and the majority of this Court in resolving the “ambiguity” which they found in the amended section gives credence to the language of the opinion in C. & O. Railway Company v. Miller, Auditor, 19 W. Va. 408, quoting from People v. Purdy, 2 Hill 35: “In this way a solemn instrument * * * is made to mean one thing by one man and something else by another and that too, where the language is so plain and explicit, that it is impossible to mean more than one thing, unless we first lose sight of the instrument itself, and allow ourselves to roam at large in the boundless fields of speculation * * *.” Strangely enough, both the trial court and the majority relied primarily upon the rule of construction laid down in State v. Harden, 62 W. Va. 313, 58 S. E. 715, 60 S. E. 394, to the effect that consideration should be given to “every article, section, clause, phrase and word allowed some effect, and all parts, clauses, phrases and words harmonized, if possible * # *.”, and subsequent decisions of this Court to the same effect. While I agree with the conclusion of the trial court, as heretofore stated, I think Article XI, Section 4, in its application to the instant question, is clear and unambiguous and to ascertain its meaning it is not necessary to resort to any rule of construction or interpretation. Every share of stock issued by the Parkersburg-Aetna Corporation has the power to vote for one or more directors of the corporation and since the question is not raised by this record I hesitate to speculate upon the applicability of the amended section to the voting rights of a share of preferred stock which could be voted for directors only upon a contingency. However, the amendatory language could reasonably be construed to mean that the holders of a class of stock, i.e., preferred stock, could *575not vote in a stockholders’ meeting for the election of directors except upon the happening of a contingency. But, if the contingency occurs, then the stockholder would be “holding stock having the right to vote for directors,” and, at that election, he certainly could not be precluded from voting his stock in the manner guaranteed by the Constitution.
It is a paradox to talk about a rule of construction to the effect that ‘ ‘ effect should be given to every part and to every word of a constitutional provision and that, unless there is some clear reason to the contrary, no part of the fundamental law should be regarded as superfluous,” and then construe the added language of the first portion of Article XI, Section 4, so as to render superfluous the clear language of the latter portion of that section which has remained unchanged for 89 years. When the majority found that the amended section was ambiguous and set out to construe its provisions and interpret its language to ascertain its meaning they should not have confined themselves to one of the rules of construction and interpretation. No one disagrees with the 3rd point of the Syllabus: “The object of construction, as applied to a written constitution, is to give effect to the intent of the people in adopting it.” There were guides available to the Court that would have pointed the way unerringly to the intent of the people in adopting the amendment: The history of the section, as stated in the majority and dissenting opinions in the O’Brien case; the evil to be corrected, which incontrovertibly was the decision of this Court in the O’Brien case; the legislative interpretation of the amended section, assuming that an ambiguity existed; and, the great weight that is to be given to the legislative construction of a constitutional provision when it is contemporaneous with, or follows soon after, the adoption of a provision in question. State Road Commission v. County Court, 112 W. Va. 98, 163 S. E. 815; Leonhart v. Board of Education, 114 W. Va. 9, 170 S. E. 418; and Roanoke v. Michael’s Bakery Corporation, *576180 Va. 132, 21 S. E. 2d 788. “The provisions of Sections 22 and 66, of Article 1, Chapter 20, Acts of the Legislature, 1959, Regular Session, based on the 1958 amendment * * as stated in the majority opinion, were reenacted exactly 105 days after the people of this State approved the amendment to Article XI, Section 4. At the risk of being tedious, I shall here quote the pertinent provisions of those two legislative enactments:
Section 22 — “Every corporation, other than a banking institution, shall have power to issue one or more classes of stock or one or more series of stock within any class thereof, any or all of which classes may be of stock with par value or stock without par value, with such voting powers, full or limited, or without voting powers and in such series and with such designations, preferences and relative, participating, optional or other special rights, and qualifications, limitations, or restrictions thereof, as shall be stated and expressed in the charter, or in any amendment thereto, or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors pursuant to authority expressly vested in it by the provisions of the charter or of any amendment thereto * #
Section 66 — “In all elections of directors of corporations each stockholder shall have the right to cast one vote for each share of stock owned by him and entitled to a vote, and he may cast the same in person or by proxy, for as many persons as there are directors to be elected, or he may cumulate such votes and give one candidate as many votes as the number of directors to be elected multiplied by the number of his shares of stock shall equal; or he may distribute them on the same principle among as many candidates and in such manner as he shall desire, and the directors shall not be elected in any other manner; and on any other question to be determined by a vote of shares at any meeting of stockholders each stockholder shall be entitled to one vote for each share of stock owned by him and entitled to a vote, and he may exercise this right in person or by proxy.”
The wisdom of the rule relating to the contemporaneous'legislative interpretation of a constitutional *577amendment is apparent. Neither the membership, the leadership, nor the committee chairmanships, vary much from one session of the Legislature to the next. Those who served in the 1959 Session of the Legislature of this State knew the extent of the change that had been proposed and approved in Article XI, Section 4, by the amendment of 1958. The members of the Legislature knew exactly what they meant to express when in Section 66, they said: “In all elections of directors of corporations each stockholder shall have the right to cast one vote for each share of stock owned by him and entitled to a vote, # * * for as many persons as there are directors to be elected, * * (Italics supplied) The right of cumulative voting was preserved, and to emphasize that the members of the Legislature knew what they were doing, that right was preserved only in the election of directors and it was again provided that upon any other question such right would not be enjoyed by the stockholders.
I am in complete agreement with the statement in the majority opinion that under the 1958 amendment to the Constitution of this State, “Sections 22 and 66, Article 1, Chapter 20, Acts of the Legislature, 1959, Regular Session, which are based on that amendment and are in harmony with it and for that reason are constitutional and valid, * * However, the provision of Section 7 of the charter of the Parkersburg-Aetna Corporation which denies the right of its shareholders who have the right to vote for directors to cast their votes in the manner provided both by the Constitution and by the plain language of the statute contemporaneously interpreting it is in plain contravention of both and invalid. It is agreed that corporations may issue stock with full voting powers, or no voting powers, including the right to vote for directors at all meetings when they are to be elected, and the denial of the same right. Perhaps the use of the word “limited” is the key — the answer — to the erroneous conclusion of the majority in this case. This language of Code, 31-1-22, was not condemned in the O’Brien *578case: “Every corporation * * * shall have power to issue one or more classes of stock or one or more series of stock within any class thereof, any or all of which classes may be of stock with par value or stock without par value, with such voting powers, full or limited, or without voting powers and in such series and with such designations, preferences and relative, participating, optional or other special rights, and qualifications, limitations or restrictions thereof, as shall be stated and expressed in the charter * * *.”, except insofar as it permitted a corporation to issue stock without the right to vote for directors. There are many limitations of voting rights that may be placed upon a share of stock that were legal before Article XI, Section 4, was amended and are legal now except as otherwise provided by the Constitution or statute law of this State. For example, if provision is made in the originial charter, or in other ways not here pertinent, stock may be denied the right to vote on amendments to the charter: adding to or diminishing the corporate powers; substituting in whole or in part the powers originally granted; increasing or decreasing the amount of authorized capital stock or classifying or reclassifying the same, by changing the number, par value, designations, preferences, or relative, participating optional, or other special rights of the shares, or the qualifications, limitations or restrictions on such rights; changing shares without par value into shares with par value or conversely with or without increasing the number of shares; or any other change or alteration in the charter that may be desired. See Code, 31-1-11, 12, as amended. If “limited” is the magic word by which the majority of this Court arrived at its decision, never before was there such a construction of plain English in a constitution or a statute. It was necessary to pluck the word “limited” from the first portion of the constitutional provision and pull it down into the second or latter portion thereof and hold that it modifies the manner of voting contained in the latter portion, and to do worse than that with the two sections of the *579statute construing Article XI, Section 4, as amended. The word “limited” had to he brought from the middle of Section 22 down through the intervening sections to Section 66 and made to modify the applicable cumulative voting provisions contained therein. Even if such a strained construction could he justified, surely the anomaly thereby created was never intended by the majority. The decision of the majority is tantamount to construing the mandate of the latter portion of the section as providing for “limited cumulative voting,” a legalistic and linguistic monstrosity composed of anomalous and conflicting language that no rules of construction or interpretation ever devised could unravel.
It has not been easy for me to follow the reasoning of counsels’ briefs and arguments in the O’Brien case and in this case as to why it is necessary for this Court to come to the aid of the holders of a majority of the stock of a corporation to protect it from the persecution of a minority. In the majority opinion the plaintiffs are described as a minority group who “claim to own 104,743 shares of common stock of a total of 749,444 shares of common stock of Parkers-burg-Aetna Corporation issued and outstanding * * *.” A minority group of stockholders who claim to own “104,743 shares of common stock of a total of 749,444 shares of common stock” outstanding should present no problem to the majority in view of the amendatory language of Article XI, Section 4, which now contains the words, “with full, limited or no voting powers.” The majority has the power to amend the charter and apparently do what the Portland Cement Company attempted to do in the O’Brien case, that is, change the outstanding stock into two or more classes with only one class having the right to vote for directors. In the favored class, there could be, shall we say, only three shares of stock issued, and those could be purchased by the “majority group” and forever thereafter all threats against their supremacy would be gone.
*580In the O’Brien ease, this Court rejected as irrelevant the argument that this Court, in determining the meaning of Article XI, Section 4, should consider the economic and financial plight of the state and to take cognizance of the fact that, after all, a dissident stockholder was not forced to purchase the stock which he owns, the inference being that if there was some conflict between a provision of the charter or of the bylaws of the corporation which conflicted with the Constitution of this State, that he should sell his stock or should not have purchased it in the first place. It was urged then, and now, that if this Court did not construe out of the section the language that is offensive to corporations that those who are not now doing business here would refuse to come into the state and perhaps most of those already here would leave. There was a clear inference that the boundless prosperity which permeates this state as a result of the previous administrative interpretation of this section would be lost. Since Article XI, Section 4, was amended, it is not entirely without the realm of possibility that a corporation may obtain a charter from the Secretary of State which provides for the issuance of two classes of common stock, Class “A”, composed of three shares with full voting rights, of which the prospective insiders may each buy one share of Class “A” stock and perpetually elect themselves directors, and 9,999,997 shares of Class “Z” stock with no voting rights of any kind. With those opportunities available to prospective industrial enterprises who seek to incorporate under the laws of this state, it is not easy to understand why it is also necessary for this Court to “construe” out of the latter clause of this section the guarantee of the right of cumulative voting.
It is my fervent hope that I have misinterpreted the holding of the majority as stated in that part of the opinion which I shall soon quote as badly as they believe that I have misinterpreted Article XI, Section 4, after the amendment of 1958. If not, it is their view that if there is a conflict between the provisions of the *581charter of a corporation and a provision of the Constitution of this State, or an Act of the Legislature, the former shall prevail. This is what they said:
“So to interpret the amendment does not deprive any stockholder of any of his voting rights as the kind or class of stock purchased by and issued to him gives him under the charter provisions of the corporation, and he accepts the stock with knowledge of and subject to such terms and limitations. No person is required to purchase stock in any corporation and when he does so voluntarily, he accepts the stock subject to the limitation imposed relating to the powers conferred with respect to the election of directors or managers of the Corporation.”
A corporation, and all of its assets, is owned solely by its stockholders. Into every charter issued by this State to a corporation the provisions of Article XI, Section 4, have been written for the protection of the large shareholders and the small. Somewhere, somehow, I got the impression that when there was a conflict between a provision of the charter of a corporation or of one of its bylaws and the organic law of this state or a valid statute that the latter prevails. It was my impression also that those persons protected by a provision of the Constitution could stand on their rights and come for vindication to the only place to which they can come — the courts. Let us hope that if the opportunity is presented at some future time that my brethren then will find that an “ambiguity” exists between that part of their decision last quoted and some other part of the opinion. They might even find an “irreconcilable conflict”. I will join them in finding that either, or both, exists.
I would affirm the judgment of the Circuit Court of Wood County wherein it held that the charter of the Parkersburg-Aetna Corporation was invalid insofar as it provided that preferred stockholders had the exclusive right to elect one director and no right to vote for the other directors of the corporation and granted *582the exclusive right of the common stockholders to elect all directors except the one to he elected by the preferred stockholders and denied them the right to vote for that director.